t c summary opinion united_states tax_court wendy l chadwick petitioner v commissioner of internal revenue respondent docket no 4991-04s filed date john w hart for petitioner timothy b heavner for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue this case arises from a request for relief under sec_6015 with respect to unpaid taxes reported on joint returns filed by petitioner and her former spouse for tax years and respondent determined that petitioner was not entitled to any relief under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability for the taxable years and pursuant to sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ahoskie north carolina on the date the petition was filed in this case petitioner and her former spouse david a tillotson mr tillotson were married on date during and the years in issue petitioner was married to mr tillotson during petitioner was employed by jcpenney life_insurance and graphic products inc during mr tillotson was employed by draperies and more inc jcpenney life_insurance prepared a form_w-2 wage and tax statement for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure graphic products inc prepared a form_w-2 for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure draperies and more inc prepared a form_w-2 for mr tillotson indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure petitioner and mr tillotson timely filed with the internal_revenue_service a joint form_1040 u s individual_income_tax_return for taxable_year on their jointly filed form_1040 petitioner and mr tillotson reported wage income of dollar_figure taxable interest_income of dollar_figure taxable_income of dollar_figure federal_income_tax withheld of dollar_figure and an amount owed of dollar_figure petitioner and mr tillotson did not satisfy the underpayment when they filed their joint federal_income_tax return during petitioner was employed by jcpenney life_insurance and odesco during mr tillotson was employed by intellect network technologies for part of the year mr tillotson was also self-employed during jcpenney life_insurance prepared a form_w-2 for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure odesco prepared a form_w-2 for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure intellect network technologies prepared a form_w-2 for mr tillotson indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure petitioner and mr tillotson timely filed with the internal_revenue_service a joint form_1040 for taxable_year on their jointly filed form_1040 petitioner and mr tillotson reported wage income of dollar_figure business income of dollar_figure pension and annuity income of dollar_figure taxable_income of dollar_figure self-employment_tax of dollar_figure federal_income_tax withheld of dollar_figure and an amount owed of dollar_figure petitioner and mr tillotson attached a schedule c profit or loss from business to their jointly filed federal_income_tax return on the schedule c mr tillotson was identified as the proprietor of a business named contract installations petitioner and mr tillotson did not satisfy the underpayment when they filed their joint federal_income_tax return during petitioner was employed by odesco blair graphics inc and wyatt associates during mr tillotson was self-employed odesco prepared a form_w-2 for petitioner indicating wage income of dollar_figure and no federal_income_tax withheld blair graphics inc prepared a form_w-2 for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure wyatt associates prepared a form_w-2 for petitioner indicating wage income of dollar_figure and federal_income_tax withheld of dollar_figure petitioner and mr tillotson timely filed with the internal_revenue_service a joint form_1040 for taxable_year on their jointly filed form_1040 petitioner and mr tillotson reported wage income of dollar_figure business income of dollar_figure taxable_income of dollar_figure self-employment_tax of dollar_figure federal_income_tax withheld of dollar_figure and an amount owed of dollar_figure petitioner and mr tillotson attached a schedule c to their jointly filed federal_income_tax return on the schedule c mr tillotson was identified as the proprietor of the business contract installations petitioner and mr tillotson did not satisfy the underpayment when they filed their joint federal_income_tax return petitioner and mr tillotson were divorced on date by a divorce decree entered by the district_court of hunt county texas the divorce decree states in pertinent part it is ordered and decreed that david allen tillotson and wendy lanette tillotson shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions in such case the portion of the tax penalty and or interest relating to the omitted income of claims of erroneous deductions shall be paid_by the party who earned the omitted income or proffered the claim for an erroneous deduction the parties agree that nothing contained herein shall be construed as or is intended as a waiver of any rights that a party has under the innocent spouse provisions of the internal_revenue_code on date petitioner submitted to respondent a form_8857 request for innocent spouse relief attached to the form_8857 was a letter dated date in the letter petitioner states i was not aware of the outstanding monies owing until after my separation and right before my divorce from david a tillotson which was final on date after reviewing my records i believe the monies owed for the years and were due to my ex- husband’s david a tillotson unemployment and or self- employment i maintained a full-time job in which taxes were taken out through my employer therefore i do not feel i am responsible for the taxes owed david a tillotson was solely responsible for the paying of these taxes as he was responsible for all of the household bills i was not aware that he had not been paying them due to the fact that he was home more than i he would always retrieve the mail before i had the opportunity to do so therefore if there was correspondence between you and my household i had no knowledge of it by letter dated date respondent’s examiner requested that petitioner complete and submit a statement explaining why she believed she qualified for relief and form 886-a innocent spouse questionnaire by letter dated date petitioner submitted a statement explaining why she believed that she qualified for relief and she attached to the letter a completed form 886-a petitioner stated in her letter in pertinent part i believe i would qualify for relief for the following reasons i was unaware that they the and reported tax_liabilities had not been paid i was not responsible for any of the bill paying during my entire marriage to david tillotson i did not get or open any of the mail therefore i was not aware if sic any correspondence between the irs and my household the only thing i have to show me why there are taxes due are printouts that the irs sent me and by looking at them it shows that david tillotson had unemployment and self employment i paid my taxes through my employer and feel that david should be responsible for the taxes that are due for this year sic to give you a background of my situation i was married to david tillotson in and divorced in i do not have any records in my possession they are all in the possession of david at the time i left i was only able to take my clothes and a few personal items as stated above he was responsible for paying any and all of the bills i was not included or involved in paying any of the bills at all i supplied him with my paycheck and put my trust in him as my husband to take care sic them if i knew what i know now i would have never filed a joint_return by letter dated date respondent denied petitioner’s request for relief on date petitioner submitted a form statement of disagreement to respondent appealing respondent’s denial of relief under sec_6015 petitioner stated on form i wendy chadwick disagree with the internal_revenue_service determination because i feel i am not responsible for the taxes owed at this time please review the attached letters with attached documents which were sent to the irs previously as you see i was not aware that payments were not being made until after the separation i had no knowledge that the monies owed at the time of filing were not being paid as david kept this information from me david was solely responsible for paying all household bills as most people that are married you trust that the other is taking care of things when they say they are i promise you i would have made sure the taxes were paid if i knew they were there in response the sic the denial letter i received i did not feel i needed to adjust my withholdings because i was not aware that david wasn’t paying the taxes due after filing the return by letter dated date respondent acknowledged receipt of petitioner’s request for an appeal by letter dated date respondent’s appeals_office acknowledged receipt of petitioner’s case for consideration in a letter dated date respondent’s appeals officer assigned to consider petitioner’s request acknowledged assignment of the case and her intent to schedule a conference with petitioner respondent’s appeals officer by letter dated date attempted to contact petitioner’s former spouse mr tillotson to inform him of respondent’s initial determination and to determine whether he had additional information to provide for consideration in his former spouse’s case in a letter dated date respondent’s appeals officer requested additional information from petitioner regarding her claim for relief on date respondent received from petitioner a copy of the letter previously sent to her on date with her responses to the request for additional information attached petitioner’s responses in pertinent part are as follows list your current monthly income response - dollar_figure monthly list your monthly expenses response - mortgage none rent dollar_figure utilities dollar_figure average food dollar_figure clothing dollar_figure vehicle expense dollar_figure all other expenses dollar_figure irs total expenses dollar_figure per month list all people currently residing in your household response - mark burge roommate are you currently renting or buying your residence response - renting roommates explain why you feel paying these taxes would cause you an economic hardship response - i am having a hard time making ends meet now by letter dated date respondent’s appeals officer scheduled an appeals_conference with petitioner to be held by telephone on date respondent’s appeals officer made unsuccessful attempts to contact petitioner by telephone on date by facsimile dated date petitioner submitted a letter and additional information to respondent’s appeals officer for consideration petitioner’s letter stated following is some information to consider for my innocent spouse claim i have created a breakdown showing earnings and deductions for my ex-husband david tillotson and myself by using information i have in my files also attached for your review is a copy of the collection information statement that i completed for the offer_in_compromise request i am sending in today i hope that you will review this information and see that i have paid my share of taxes through my employer the taxes owning sic for the above-referenced years and were due to david’s unemployment and or self-employment therefore i do not feel it is fair and just for me to pay them as you can see it would cause me great hardship to pay all of this amount owing but that is why i am sending in the offer_in_compromise i would also like to point out that i have been making payments of dollar_figure per month since i believe july of without any tardiness if i would have known that mr tillotson was not paying the debt i would have made sure it was paid when it was due instead of waiting until now to clear this up he had a tendency to hide things from me and spend money on other things instead of bills by letter dated date respondent’s appeals officer sent to petitioner a notice of her determination that petitioner was not entitled to relief under sec_6015 for the following amounts of unpaid tax_liabilities including interest for taxable years and dollar_figure dollar_figure and dollar_figure respectively respondent’s appeals officer issued to petitioner a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 on date denying relief under sec_6015 for the taxable years and on date petitioner filed a petition with this court for review of respondent’s determination denying her request for relief from joint_and_several_liability with respect to the and tax years discussion in general taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for that year sec_6013 114_tc_276 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in the present case petitioner and mr tillotson’s tax_liabilities arose during taxable years and however these liabilities remained unpaid as of date therefore sec_6015 applies to the case at bar see 120_tc_137 sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax on a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 relief from joint_and_several_liability under sec_6015 or c is available only with respect to a deficiency for the year for which relief is sought sec_6015 and c see h conf rept pincite 1998_3_cb_747 if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 which may be granted by the commissioner in his discretion in this case petitioner contends that she is entitled to full relief from liability under sec_6015 our jurisdiction to review petitioner’s request for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court we address petitioner’s request for relief under subsections b c and f of sec_6015 in turn a sec_6015 sec_6015 provides a spouse relief from joint liability for an understatement as defined in sec_6662 of tax attributable to erroneous items of the other spouse with regard to the present case petitioner does not seek relief from an understatement_of_tax but rather from the tax_liabilities reported as due on the and returns that were not paid when the returns were filed because there is no understatement_of_tax for and relief is not available to petitioner under sec_6015 see sec_6662 defines an understatement as the excess of the amount of tax required to be shown on the return over the tax imposed which is shown on the return reduced by any rebate washington v commissioner supra pincite see also 121_tc_73 b sec_6015 sec_6015 provides relief from joint liability for spouses who filed a joint_return if they are no longer married are legally_separated or have lived apart for a 12-month_period such spouses may elect to be treated for purposes of determining tax_liability as if separate returns had been filed sec_6015 provides proportionate relief for any deficiency which is assessed with respect to the return relief is not available under sec_6015 with respect to an unpaid liability for tax reported on the return as noted in the present case petitioner is seeking relief of the unpaid tax_liabilities reported as due on the and joint returns because there is no deficiency for and relief is not available to petitioner under sec_6015 see washington v commissioner supra see also hopkins v commissioner supra c sec_6015 therefore the only remaining opportunity for relief available to petitioner is sec_6015 sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 to be considered in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner meets these threshold conditions for equitable innocent spouse relief revproc_2000_15 sec_4 c b pincite lists nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability 2this revenue_procedure was superseded by revproc_2003_61 2003_2_cb_296 revproc_2003_61 supra is effective either for requests for relief filed on or after date or for requests for which no preliminary determination_letter was issued as of date in the present case the request for relief was filed on date and the preliminary determination_letter was issued on date therefore revproc_2000_15 2000_1_cb_447 is applicable in the present situation or deficiency and full or partial equitable relief under sec_6015 should be granted revproc_2000_15 sec_4 c b pincite provides that the following factors weigh in favor of the commissioner’s granting equitable relief marital status economic hardship abuse no knowledge or reason to know nonrequesting spouse’s legal_obligation and attributable to nonrequesting spouse revproc_2000_15 sec_4 c b pincite provides that the following factors weigh against the commissioner’s granting equitable relief attributable to requesting spouse knowledge or reason to know significant benefit lack of economic hardship noncompliance with federal_income_tax laws and requesting spouse’s legal_obligation further revproc_2000_15 supra provides that no single factor will be determinative but that all relevant factors regardless of whether the factor is listed in revproc_2000_15 sec_4 will be considered and weighed to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion see washington v commissioner t c pincite 118_tc_106 citing 114_tc_276 affd 353_f3d_1181 10th cir action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the question of whether respondent’s determination was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances respondent contends that his denial of petitioner’s request for equitable relief from joint liability under sec_6015 was not an abuse_of_discretion we now address each of the factors of revproc_2000_15 sec_4 separately marital status during and petitioner and mr tillotson were married and resided in the same household petitioner and mr tillotson were divorced on date this factor weighs in favor of granting relief to petitioner economic hardship respondent contends that petitioner offered no evidence that she would suffer economic hardship if relief were denied pursuant to sec_301_6343-1 proced admin regs economic hardship exists if a levy will cause a taxpayer to be unable to pay his her reasonable basic living_expenses respondent maintains that respondent’s collection activity would not leave petitioner unable to pay her basic living_expenses in addition respondent asserts that petitioner provided no documentation to contradict these contentions or to demonstrate an economic hardship sec_301_6343-1 proced admin regs provides ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director during the appeals process petitioner reported that her monthly income was dollar_figure and she reported that her monthly expenses totaled dollar_figure it appears from the record that petitioner earns sufficient income such that she would not experience economic hardship if required to pay some or all of the tax deficiencies at issue in the present case petitioner has not presented any documentation or testimony to contradict the above claims or the determination of respondent therefore we find that petitioner will not suffer economic hardship if relief is not granted this factor favors denying relief abuse at trial petitioner testified that she was physically and verbally abused by mr tillotson during their marriage petitioner did not present any documentation to substantiate such a claim other than her testimony however we find petitioner’s testimony on this issue to be credible and find that petitioner was abused by mr tillotson during their marriage spousal abuse is a factor listed in revproc_2000_15 sec_4 that will weigh in favor of equitable relief if found but will not weigh against equitable relief if not present in a case therefore this factor favors granting relief knowledge or reason to know in the case of an income_tax_liability that arose from failure to pay a reported liability the fact that the requesting spouse did not know and had no reason to know that the reported liability would be unpaid at the time the return was signed is a factor in favor of granting relief revproc_2000_15 sec_4 d by contrast the fact that the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed is a factor weighing against relief revproc_2000_15 sec_4 b petitioner contends that she did not know and had no reason to know that mr tillotson did not satisfy the reported liabilities on their joint tax returns for taxable years and as previously stated petitioner submitted to respondent a form_8857 request for innocent spouse relief attached to the form_8857 was a letter dated date in the letter petitioner states i was not aware of the outstanding monies owing until after my separation and right before my divorce from david a tillotson which was final on date after reviewing my records i believe the monies owed for the years and were due to my ex- husband’s david a tillotson unemployment and or self- employment i maintained a full-time job in which taxes were taken out through my employer therefore i do not feel i am responsible for the taxes owed david a tillotson was solely responsible for the paying of these taxes as he was responsible for all of the household bills i was not aware that he had not been paying them due to the fact that he was home more than i he would always retrieve the mail before i had the opportunity to do so therefore if there was correspondence between you and my household i had no knowledge of it the record shows that petitioner voluntarily signed the and joint returns petitioner testified at trial that she did not review the joint returns before filing petitioner further testified that she and mr tillotson did not have a joint bank account and that when she received a paycheck she would negotiate the paycheck and give the cash to mr tillotson additionally petitioner testified that she assumed the liabilities reported on the joint tax returns were paid_by mr tillotson and that she had no reason of knowing that such liabilities were not paid it should be noted that the majority of the income_tax_liability for taxable_year was a result of petitioner’s wage income also petitioner has not offered any documentary_evidence supporting her testimony that she did not know or had no reason to know that the reported liabilities would be unpaid at the time the return was signed it is well settled that we are not required to accept self-serving testimony in the absence of corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 99_tc_202 upon the basis of the record in the case at bar we find petitioner knew or had reason to know that the reported liability would be unpaid at the time the return was signed this factor favors denying relief to petitioner nonrequesting spouse’s legal_obligation as previously noted petitioner and mr tillotson were divorced on date by a divorce decree entered by the district_court of hunt county texas the divorce decree states in pertinent part it is ordered and decreed that david allen tillotson and wendy lanette tillotson shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions in such case the portion of the tax penalty and or interest relating to the omitted income of claims of erroneous deductions shall be paid_by the party who earned the omitted income or proffered the claim for an erroneous deduction the parties agree that nothing contained herein shall be construed as or is intended as a waiver of any rights that a party has under the innocent spouse provisions of the internal_revenue_code revproc_2000_15 sec_4 e indicates that if mr tillotson had a legal_obligation under the divorce decree to pay the tax_liabilities then that fact would weigh in favor of granting relief to petitioner likewise if the divorce decree placed the obligation to pay the taxes on petitioner then that fact would weigh against granting relief to her as indicated in revproc_2000_15 sec_4 f in the present case where the divorce decree holds each party equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date this factor is considered neutral attributable to nonrequesting spouse as previously stated the majority of the income_tax_liability for taxable_year was a result of petitioner’s wage income however the income_tax liabilities of dollar_figure and dollar_figure for taxable years and respectively are attributable to mr tillotson’s self employment and his failure to pay any estimated_taxes as to the income_tax liabilities of dollar_figure and dollar_figure for taxable years and respectively this factor favors granting petitioner equitable relief significant benefit respondent contends that petitioner received benefits from the proceeds of mr tillotson’s self-employment in the form of payment of joint household expenses and living_expenses petitioner testified at trial that mr tillotson would pay household and living_expenses with both his paychecks and her paychecks petitioner also testified at trial that mr tillotson was responsible for paying the bills revproc_2000_15 sec_4 c states that the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency due to the use of mr tillotson’s income to pay household and living_expenses during taxable years and we find that petitioner did not benefit beyond normal support from the income which led to the income_tax liabilities for taxable years and therefore this factor is a neutral factor noncompliance with federal_income_tax laws there is no evidence in the record as to this factor therefore we consider this factor neutral conclusion the factors that weigh against granting relief to petitioner outweigh those factors favoring relief therefore under these facts and circumstances we hold that respondent did not abuse his discretion in denying equitable relief to petitioner under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
